Citation Nr: 1516645	
Decision Date: 04/17/15    Archive Date: 04/24/15

DOCKET NO.  13-18 275	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUE

Entitlement to nonservice-connected death pension benefits.


ATTORNEY FOR THE BOARD

B. Berry, Counsel


INTRODUCTION

The Veteran served with the Regular Philippine Scouts from February 1941 to June 1941 and as a member of the New Philippine Scouts from July 1946 to May 1947.  He died in March 2010.  The appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.


FINDINGS OF FACT

1.  Service department records verified that the Veteran served with the Regular Philippine Scouts from February 1941 to June 1946 and with the New Philippine Scouts from July 1946 to May 1947.

2.  A September 1954 Board decision determined that the Veteran's service under the Japanese constituted rendering assistance to the enemy of the United States within the meaning of Section 4, Public Law 144, 78th Congress and that in accordance with such statute the Veteran forfeited all accrued or future benefits to which he might otherwise be entitled under laws administered by the Veterans Administration pertaining to gratuities for the Veteran and his dependents with respect to his service from February 1941 to June 1946. 


CONCLUSION OF LAW

The criteria of basic eligibility for VA nonservice-connected death pension benefits have not been met. 38 U.S.C.A. §§ 101(2), 107, 1521, 1541, 5102, 5103, 5103A, 5106, 5107, 6104 (West 2014); 38 C.F.R. §§ 3.1, 3.2, 3.3, 3.13, 3.6, 3.40, 3.41, 3.902, 3.904 (2014).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Notice and Assistance

Generally, VA is required to meet met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2014).  In some cases, however, the duties of notice and assistance need not be considered, because the issue presented is solely one of statutory interpretation and/or the claim is barred as a matter of law.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002); see also 38 C.F.R. § 3.159(b)(3)(ii) (notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. § 3.159(d)(3) (2014) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).

In this case, the resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations.  Thus, the duties of notice and assistance are inapplicable and need not be considered in this case.  As no reasonable possibility exists that would aid in substantiating this claim, further development with respect to notice or assistance is not warranted. 

II.  Critieria and Analysis for Nonservice-connected Death Pension Benefits

The appellant contends that she is eligible for VA non-service connected death pension benefits because her spouse had qualifying service as a member of the Philippines Scouts during World War II.  See August 2012 notice of disagreement and June 2013 substantive appeal.

The United States will pay compensation to any veteran disabled by disease or injury incurred in or aggravated by active military service, who was discharged or released under conditions other than dishonorable from the period of service in which the disease or injury was incurred, provided the disability is not the result of the person's own willful misconduct.  38 U.S.C.A. § 1110 (West 2014).  The law also authorizes payment of a pension to a veteran who has the requisite service, or his or her surviving spouse.  38 U.S.C.A. § 1521 (West 2014). 

As a threshold matter, one claiming entitlement to VA benefits must qualify as a claimant by submitting evidence of service and character of discharge.  See Aguilar v. Derwinski, 2 Vet. App. 21 (1991); Grottveit v. Brown, 5 Vet. App. 91 (1993).  For the purpose of establishing entitlement to VA benefits, VA may accept evidence of service submitted by a claimant, such as a Department of Defense (DD) Form 214, Certificate of Release or Discharge from Active Duty, or original Certificate of Discharge, without verification from the appropriate United States service department under the following conditions: (1) the evidence is a document issued by the United States service department; (2) the document contains needed information as to length, time and character of service; and, (3) in the opinion of VA, the document is genuine and the information contained in it is accurate.  38 C.F.R. § 3.203(a). 

"Veteran" means a person who served in the active military, naval or air service and who was discharged or released under conditions other than dishonorable. 38 U.S.C.A. § 101(2) (2014); 38 C.F.R. § 3.1(d) (2014).  "Veteran of any war" means any veteran who served in the active military, naval or air service during a period of war. 38 C.F.R. § 3.1(e).  Service as a "Regular" Philippine Scout is included for pension, compensation, dependency and indemnity compensation (DIC) and burial allowances.  38 C.F.R. § 3.40(a).  Those Philippine Scouts (also referred to as "New" or "other" Philippine Scouts) inducted between October 6, 1945 and June 30, 1947, inclusive, are included for compensation benefits and DIC.  38 C.F.R. § 3.40(b).  Service in the Commonwealth Army of the Philippines from and after the dates and hours when called into service of the Armed Forces of the United States by orders issued from time to time by the General Officer, U.S. Army, pursuant to the Military Order of the President of the United States dated July 26, 1941, is included for compensation benefits, but not for pension benefits.  Service department certified recognized guerrilla service, and unrecognized guerrilla service under a recognized commissioned officer (only if the person was a former member of the United States Armed Forces (including the Philippine Scouts), or the Commonwealth Army, prior to July 1, 1946) is included for compensation benefits, but not for pension or burial benefits.  38 U.S.C.A. § 107; 38 C.F.R. § 3.40(c), (d). Active service will be the period certified by the service department.  38 C.F.R. § 3.41(a) and (d). 

Whether a person is a veteran is a question dependent on Service Department certification.  38 C.F.R. § 3.41(a), (d).  The Court has held that the Secretary has lawfully promulgated regulations making service department findings "binding on the VA for purposes of establishing service in the United States Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992). 

In the present case, service records show that the Veteran served in the Regular Philippine Scouts from February 1941 to June 1946 and the New Philippine Scouts from July 1946 to May 1947.  A surviving spouse of the Veteran who served in the Regular Philippine Scouts is eligible for pension benefits pursuant to 38 C.F.R. § 3.40(a).  Nonetheless, the appellant is not entitled to non-service connected death pension benefits with respect to the Veteran's service with the Regular Philippine Scouts from February 1941 to June 1946 as the Central Committee on Waivers and Forfeiture determined in April 1954 that the Veteran's service or employment under the Japanese from September 1943 to December 1943 and from January 1944 to July 1944 constituted rendition of assistance to an enemy of the United States under Section 4, Public Law No. 144, 78th Congress and therefore the Veteran forfeited all accrued or future benefits to which he might otherwise be entitled under laws administered by the Veterans Administration pertaining to gratuities for Veterans and their dependents.  The Board affirmed this decision in September 1954.  A November 1956 modification by the Committee of Waivers and Forfeiture clarified that the forfeiture of benefits under Section 4, Public Law No. 144, 78th Congress only applied to the Veteran's service from February 1941 to June 1946.  Thus, the appellant is not entitled to nonservice-connected death pension benefits with respect to the Veteran's service from February 1941 to June 1946.  Furthermore, the appellant is not entitled to nonservice-connected death pension benefits with respect to the Veteran's service from July 1946 to May 1947 as the Veteran served with the New Philippine Scouts, which is not considered qualifying service for VA pension benefits.  See 38 U.S.C.A. § 107(b) (West 2014); 38 C.F.R. § 3.40(b) (2014).


ORDER

Entitlement to nonservice-connected death pension benefits is denied.




____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


